                Case 20-10553-CSS             Doc 1267        Filed 07/06/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 7

ART VAN FURNITURE, LLC, et al.,1                              Case No. 20-10553 (CSS)

                                   Debtors.                   Jointly Administered

                                                              Re: Docket No. 1238

         NOTICE OF FILING OF REVISED ORDER APPROVING (I) SALE OF REAL
          PROPERTY LOCATED AT 1620 N. TUCKAHOE STREET, BELLWOOD,
           PENNSYLVANIA 16617 FREE AND CLEAR OF LIENS, CLAIMS, AND
              ENCUMBRANCES; AND (II) GRANTING RELATED RELIEF

          PLEASE TAKE NOTICE OF THE FOLLOWING:

          1.     On May 20, 2021, Alfred T. Giuliano, chapter 7 trustee (the “Trustee”) to the

estates of the above-captioned debtors (the “Debtors”), filed the Motion of Alfred T. Giuliano,

Chapter 7 Trustee, for Entry of an Order Approving (I) Sale of Real Property Located at 1620 N.

Tuckahoe Street, Bellwood, Pennsylvania 16617 Free and Clear of Liens, Claims, and

Encumbrances; and (II) Granting Related Relief (the “Motion”) [Docket No. 1238] with the

United States Bankruptcy Court for the District of Delaware, 824 Market Street, Wilmington,

Delaware 19801 (the “Bankruptcy Court”). Attached as Exhibit A to the Motion was the

proposed order to approve the Motion (the “Proposed Order”).

          2.     Attached hereto as Exhibit A is a revised proposed form of order (the “Revised

Proposed Order”), that incorporates certain updates to the order.




1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463).



DOCS_DE:235177.1 05233/003
                Case 20-10553-CSS       Doc 1267     Filed 07/06/21   Page 2 of 2




        3.       A blacklined copy of the Revised Proposed Order is attached hereto as Exhibit B

showing changes made from the order attached to the Motion.

        4.       The Trustee intends to present the Revised Proposed Order to the Court at the

hearing scheduled to be conducted via Zoom videoconference on July 8, 2021 at 4:00 p.m. (ET)

before the Honorable Christopher S. Sontchi, Chief United States Bankruptcy Judge, United

States Bankruptcy Court for the District of Delaware, 824 Market Street, Fifth Floor, Courtroom

No. 6, Wilmington, Delaware 19801..


Dated: July 6, 2021                          PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ Peter J. Keane
                                             Bradford J. Sandler (DE Bar No. 4142)
                                             Colin R. Robinson (DE Bar No. 5524)
                                             Peter J. Keane (DE Bar No. 5503)
                                             919 North Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, DE 19899 (Courier 19801)
                                             Telephone: 302-652-4100
                                             Facsimile: 302-652-4400
                                             E-mail: bsandler@pszjlaw.com
                                                      crobinson@pszjlaw.com
                                                      pkeane@pszjlaw.com

                                             Counsel to Alfred T. Giuliano, Chapter 7 Trustee




DOCS_DE:235177.1 05233/003
